Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/29/2020 has been entered.
 
Response to Amendment
Claims 1-15, 26-27, 33-34 are cancelled.
Claims 16-21, 24-25 are currently amended.
Claims 22-23 are previously presented.
Claims 28-29 are withdrawn- currently amended.
Claims 30-32 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/29/2020, with respect to the 35 U.S.C. 112(f) claim intepretation have been fully considered and are persuasive.  Therefore, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.  

Applicant’s arguments with respect to claim(s) 16-21, 24-25, 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0331026).
	
Regarding claim 16, Cameron disclose a machine (see multi-chambered vaporizer of title) for producing an aerosol-forming composition (see inhalable mist or aerosol of [0042]) for an aerosol-generating system (see aerosol of [0178]), the machine comprising:

	A plurality of reservoirs (see contiguous chambers of [0128]) configured to contain components (any liquid to be aerosolized can be considered a component – limitation of the article worked upon) of an aerosol-forming composition;
	A mixer (see mixing chamber component 1406 of [0130]) in communication with the plurality of reservoirs, the mixer being configured to mix selective quantities of components from the plurality of reservoirs according to specified ratios to create an aerosol-forming composition (Id.);
	A controller (see central server 1402 and associated controllers of [0129]) connected to, and being configured to control, the mixer; and
	A transfer head (see sensors 136 and associated hardware of [0173] – interpreted as being connected to the plurality of reservoirs) configured to deliver a test sample (see mass spectrometry and pH testing of [0073]) of the aerosol-forming composition to the aerosol-generating device;
	The main housing further comprising:
	A user interface (see GUI 112 of [0071]) connected to the controller and being configured for a user to operate the machine; and
	A docking station (see docking station of [0132]) for the aerosol-generating device;
	The aerosol-generating device comprising:
	A heater assembly (see heater of [0136]) configured to vaporize the test sample to form an aerosol, the heater assembly comprising a heating element (see Nickel-chromium wire which is interpreted as an electrically resistive material, as understood by one of ordinary skill in the art) formed from an electrically resistant material;

	And
	An air inlet (inlet 1536 of [0141]) and an air outlet (outlet of [0167]), wherein an airflow route (any path from inlet to outlet is considered an airflow route – see Fig. 15 for example) is defined from the air inlet to the air outlet via the aerosol-forming chamber for delivering the aerosol to the air outlet,
	Wherein the aerosol-generating device is coupled to the main housing, the coupling providing an electrical connection (see Fig. 15 – electrical power of [0043]) between the main housing and the aerosol-generating device.
	A portable embodiment is disclosed in Fig. 9 & 13.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the portable embodiment with the non-portable embodiments of the Cameron reference and to make the apparatus portable/handheld to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the utilization of the sampled aerosol “on-the-go”.

	Regarding claim 17, Cameron discloses the use of a plurality of heating elements (214). [0087]. 

	Regarding claim 18, Cameron is capable of performing the following method steps: wherein the transfer head is further configured to select a heater assembly from among the plurality of heater assemblies of the heater supply, (what follows is a manner of operating) to apply the aerosol-forming composition on one or more surfaces of the heater assembly, and to deliver the heater assembly to the aerosol-generating device.

	Examiner had taken the delivery of the heater assembly to the aerosol generating device to be the motion of the liquid to the heater assembly.

	Regarding claim 19, Cameron discloses wherein the plurality of reservoirs is housed in the main housing.  See contiguous chambers of [0128].  See Fig. 1, 3, and 18. 	

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0331026) and further in view of Edwards (US 2011/0022748).

Regarding claim 20, Examiner has interpreted that the mouthpiece delivery mechanism is a robot arm consistent with the broadest reasonable interpretation of the functional language that it must be capable of.  
Cameron does not disclose wherein: a mouthpiece delivery mechanism configured to deliver a mouthpiece from the mouthpiece supply for subsequent coupling with the at least one outlet. 
Prior art Edwards discloses an otoscope dispenser which is capable of storing mouthpieces as understood by one of ordinary skill in the art before the effective filing date – see Fig. 4B and [0138]. Furthermore, otoscope dispenser shows a supply containing otoscope tips (see tip dispenser 428).  The otoscope tips are analogous to the mouthpiece because they are removable pieces, interchangeable and changed when desired, for instance for cleaning, or due to damage. the delivery mechanism is a manual activity. The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144. 
. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0331026) and further in view of Bowen (US 2016/0157524), Smith (US 2002/0106813), Higgins (US 5666977), Muehlbauer (US 2016/0106144) and Memari (US 2015/0245667).

	Regarding claim 24, Cameron does not disclose wherein the mixer is further configured to mix the selective quantities of components from the plurality of reservoirs to create the aerosol-forming composition test sample having a volume of about 0.5 mL or less (intended use – most any pump is interpreted as being capable of pumping .5 mL).  Cameron recognizes that the various components of the apparatus can be disposed of.  See disposable embodiments of [0148].
	In the same field of endeavor of tobacco articles, Bowen discloses that the puffing container can be from .1 to 10 mL.  [0158].  Therefore, it would make sense to have a pump capable of pumping liquids in small volumes in aliquots less than the pods.  This is an overlapping range which renders the claimed range prima facie obvious to one of ordinary skill in the art.  See MPEP 2145.05.
	Bowen discloses a suitable volume for pods to store aerosol forming liquids.  This was desirable in Cameron.
	Reasonably pertinent to the problem Applicant was trying to solve, Higgins discloses see col. 5, ll. 22-29 which discloses puffs per cartridge.  

Reasonably pertinent to the problem Applicant was trying to solve regarding minimizing sample volume, Memari discloses 10 mL liquid/cartridge.  [0254].  Combining with Higgins implies volume per puff of 10mL/160 puffs=.06 mL/puff OR .1 mL/160 puffs=[] mL/puff.  
That reads on the claimed range as an overlapping range.  
Reasonably pertinent to the problem Applicant was trying to solve in pumping different liquids for mixtures, Smith discloses a pump/mixer (see syringe pumps 43a/b of [0079]) which is configured to mix selective quantities of components from the plurality of reservoirs to create the mixtures from the plurality of reservoirs (see supply 49).
That the liquids having a volume of about 0.5 mL or less would have been obvious to one of ordinary skill in the art before the effective filing date in the []/[]/[] combination.
	Bodily incorporation of Smith into Cameron would read on multiple pumps selectively pumping from multiple reservoirs of Cameron.
	That the liquids for an aerosol when heated is a type of limitation on the article worked upon/intended use or manner of operating the claimed apparatus.
	Smith had the benefit that it allowed for the selective pumping of different fluids of small volume samples.  This was desirable in Cameron.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the pumps capable of pumping .5 mL of Smith with the apparatus of Cameron to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selective pumping of different fluids of small volumes.

	Regarding claim 25, see claim 24 above, and furthermore Cameron does not disclose wherein the mixer is further configured to mix the selective quantities of components from the 
Reasonably pertinent to the problem Applicant was trying to solve in pumping liquids, Smith discloses a pump/mixer (see syringe pumps 43a/b of [0079]) which is configured to mix selective quantities of components from the plurality of reservoirs to create the aerosol-forming composition (capable of) from the plurality of reservoirs (see supply 49) to create the aerosol-forming composition test sample having a volume of about 0.5 mL or less.  The reference discloses an overlapping range which renders the claimed range prima facie obvious to one of ordinary skill in the art.
	Bodily incorporation of Smith into Cameron would read on multiple pumps selectively pumping from multiple reservoirs of Cameron.
	That the liquids for an aerosol when heated is a type of limitation on the article worked upon/intended use or manner of operating the claimed apparatus.
Smith had the benefit that it allowed for the selective pumping of different fluids of small volume samples.  This was desirable in Cameron.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the pumps capable of pumping .5 mL of Smith with the apparatus of Cameron to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selective pumping of different fluids of small volumes.

	Allowable Subject Matter

Claim 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 21-22, none of the cited prior art or any prior art available discloses:
“a mouthpiece delivery mechanism configured to deliver a mouthpiece from the mouthpiece supply for subsequent coupling to the at least one outlet.”
 	Closest prior art Cadieux (US 2015/0289565) assembles mouthpieces onto aerosol generating apparatuses however Cadieux represents a factory of production of e-vapor devices, where the primary reference Cameron is an e-vaping device.  One of ordinary skill in the art would not have combined these to arrive at the claimed invention before the effective filing date, as there was not motivation to combine.

Regarding claim 23, none of the closest cited prior art or any prior art available discloses wherein the cartridge supply contains a plurality of cartridges (article worked upon) of different types for different types of aerosol generating systems, and
	Wherein the cartridge delivery mechanism is configured to select a cartridge of a particular type from the cartridge supply based on a desired type of an aerosol-generating system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712